Peck, P. J. and Breitel, J.
(dissenting). We dissent and vote to affirm, on the ground that the nature of the relationship between the parties — employer and broker or joint venturers — was ambiguous on the documents. The trial court properly submitted the question to the jury and the jury decided that a brokerage relation was involved. As a matter of fact no Mexican embargo was proved and the tendered evidence was inadequate to establish the fact, assuming it was admissible. Indeed, it was inadmissible under the law in this State, so recently applied in Vanetta Velvet Corp. v. Kakunaka & Co. (256 App. Div. 341). That rule of law is to the effect that impossibility of performance because of foreign law is no excuse in the law of contracts.
Dore, Callahan and Van Yoorhis, JJ., concur in Per Curiam opinion; Peck, P. J., and Breitel, J., dissent, in opinion.
*665Judgment reversed, with costs to the appellant, and judgment is directed to be entered dismissing the complaint herein, with costs. Appeals from the orders imposing terms upon the granting of defendant’s motion to amend the amended answer are dismissed. Settle order on notice.